United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-1173
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Northern District of Iowa.
Michael Lee Reynard,                     *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: August 13, 2010
                                 Filed: August 19, 2010
                                  ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

       Michael Reynard appeals the 210-month within-Guidelines-range sentence the
district court1 imposed following his guilty plea to a child pornography charge.
Counsel has filed a motion to withdraw, and a brief under Anders v. California, 386
U.S. 738 (1967), conceding that the district court’s calculations were proper under the
Guidelines, but nevertheless arguing that Reynard’s sentence is unreasonable because
(1) the district court gave too much weight to certain Guidelines enhancements under
U.S.S.G. § 2G2.2, which were not formulated using empirical data, and (2) Reynard’s

      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
personal characteristics and lack of criminal history warranted a lower sentence under
28 U.S.C. § 3553(a).

       Upon careful review, we conclude that the district court did not abuse its
discretion in imposing a sentence at the bottom of Reynard’s applicable advisory
Guidelines range, as there is no indication that the district court overlooked or
misapplied a relevant section 3553(a) factor, gave significant weight to an improper
or irrelevant factor, or committed a clear error of judgment in weighing appropriate
factors. See United States v. Stults, 575 F.3d 834, 849 (8th Cir. 2009) (absent
reversible procedural error, appellate court reviews reasonableness of district court’s
sentence for abuse of discretion); United States v. Haack, 403 F.3d 997, 1003-04 (8th
Cir. 2005) (defining ways in which abuse of discretion may occur); see also United
States v. Shuler, 598 F.3d 444, 448 (8th Cir. 2010) (appellate role is limited to
determining substantive reasonableness of specific sentence where advisory
Guidelines range was determined in accordance with § 2G2.2); United States v.
Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (appellate presumption of
reasonableness may be applied to within-Guidelines-range sentence).

       Finally, having reviewed the record independently under Penson v. Ohio, 488
U.S. 75, 80 (1988), we have found no nonfrivolous issue for appeal. Accordingly, we
grant counsel’s motion to withdraw and we affirm the judgment.
                        ______________________________




                                         -2-